Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 1 of 9




                    EXHIBIT 8
           Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 2 of 9
  - Welcome to Office Essentials.
  The next few minutes, we'll look at
  Advanced Threat Protection
  capabilities in Office 365

  that help you catch threats
  before they disrupt your business,
  keeping your data, intellectual
  property, and users safe
  from email phishing attacks
  and zero day malware.
  Now, we all use emails,
  one of the most pervasive

  and powerful forms of
  communication and collaboration.
  But it's also the most
  prolific attack vector
  that we see today.
  Now, that can serve as a
  Trojan Horse for attackers
  to target and compromise your users
  by phishing their credentials
  or weaponizing content
  in order to penetrate your organization.
  Now sometimes these attacks are blatant,
  such as in the case of ransomware.
  Other times, the danger is
  that they remain undetected,
  allowing assailants to,
  once in, silently move
  laterally inside of your
  network to breach your data
  and potentially steal
  intellectual property.
  Additionally, the
  increasing sophistication
  of these attacks can quickly
  outdate the protections
  that you may have put in
  place, leaving you unprotected

  from rapidly evolving
  new and unknown threats.
  Our approach with Advanced
  Threat Protection in Office 365
  is to give you built-in,
  proactive protections

  that even extend to your
  collaboration services and email
  to mitigate malicious content,
  as well as intelligent


file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
           Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 3 of 9
  and continuous evolving
  threat detection so
  that you can stay ahead

  of new and emerging threats,
  and the ability to review activities
  gathered in real time to
  remediate and respond to threats
  along with controls that you
  set to harden your environment
  and educate your users
  on phishing campaigns.
  So let me break this down by starting with
  the core of all prevention: detection.
  Now, we invest at least a billion dollars
  in this area annually
  and our security teams
  span thousands of
  cybersecurity experts globally
  to serve as a virtual extension
  of your internal security teams.
  They operate under assumed breach
  to determine known and
  unknown attack vectors,
  utilizing signal intelligence
  from the Microsoft
  Intelligent Security Graph
  and machine learning for
  detection and response.
  To put this into perspective,
  the security graph collects
  and analyzes an estimated
  6.5 trillion signals per day
  from user logins across services,
  device endpoints, email
  messages and documents,
  Microsoft and non-Microsoft Cloud apps,
  in addition to our Azure
  public cloud infrastructure.
  There are big advantages to this scale.
  It gives us greater depth and breadth
  into the threat landscape
  ahead of other email protection solutions.
  Now, exploits detected
  at any point in the chain
  are made known across
  Microsoft services universally.
  Including, in this case, email to enhance
  our vulnerability detection
  and protection capabilities
  really across the stack.
  And with such a huge volume of signal,

  our email threat detection engines

file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
            Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 4 of 9
  also reduce false positives
  by continually determining
  the unique signals of new threats
  and training our machine
  learning algorithms.
  Our average malware catch rate
  for Office 365 email today
  is the highest in the industry
  and we have the lowest missed rate
  of phish emails for Office 365.
  Of course, detection goes
  hand-in-hand with protection
  to be able to both catch attacks
  and stop them in their tracks.
  We take a pragmatic, layered
  defense in-depth approach,
  analyzing and protecting against threats
  from the point at which the
  email is received by Office 365
  to when it's delivered and beyond.
  Now, this starts first by determining
  where the email is coming
  from, or the source.
  Then who the mail sender is,
  what's inside that could be compromising,
  and once delivered, what
  post-delivery protections
  need to be put in place.
  And at any point,
  we help you to review in real time
  what's going on and respond to threats.
  Around 25% of all
  malicious messages received
  are blocked at the edge.
  Now, if the email is on our known list
  of bad domains, we'll block it.
  Equally, we look at the
  reputation of IP addresses.
  Microsoft keeps a constantly
  updated block list
  of millions of IPs, and if the
  source is a known perpetrator
  of malicious messages,
  we'll block that, as well.
  Additionally, we run
  machine learning models
  that further analyze the
  connection for suspicious patterns,
  blocking email traffic as necessary.
  The next area of scrutiny
  is to check that the sender
  really is who they appear to be
  by checking the authenticity of the source
  to prevent against spoofing,

file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
            Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 5 of 9
  another common phishing technique.
  Now, while there are many
  standards with frameworks
  like SPF, DKIM, and DMARC
  to help with domain authentication,
  not everyone sets this up.
  In the case of internal domain spoofing,
  where emails are sent between domains
  that your organization owns,
  our anti-spoof technology
  will validate the origin
  of a message to make sure
  that the message truly
  originated in your organization.
  And in the case of external domains
  within or outside of the
  Office 365 ecosystem,
  our spoof intelligence
  again first checks to see
  if the domain has been set
  up according to standards,
  and if it doesn't, we'll observe and learn
  message-sending patterns from the domain
  to be able to identify when
  a message has been spoofed.
  As an admin, you can
  access spoof intelligence
  under the anti-spam policy report
  to monitor suspected spoofing activity
  and influence the filter
  by forming an approved list
  of legitimate internal
  and external domains
  for your organization.
  Now, understanding who really
  is the sender also prevents
  targeted spear phishing
  attacks using impersonation.
  These emails look like
  they come from someone
  or something that you know or trust.
  Now, the premise is
  that you're more likely
  to trust an email from
  someone of importance
  or a brand entity that you know.
  Anti-phishing policies in Office 365
  detect these types of
  impersonation attacks
  and allow administrators
  to take appropriate actions on messages.
  Also, mailbox intelligence in Office 365
  uses a machine learning
  model around your users,

file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
           Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 6 of 9
  forming a contact graph of whom
  they're normally in contact with,
  and this provides us a strong signal
  to decipher against
  anomalous and good behavior.
  It can also detect impersonation attempts
  of specific brands.
  And to prevent false positives,
  you're also able to allow
  legitimate impersonation
  where, for example, an exec might have
  an admin responding on their behalf.
  Next, to determine if
  what's inside the message
  is good or bad, we utilize a
  number of standard anti-virus
  and anti-malware engines to
  detect malicious content.
  And we combine that with our
  advanced Safe Attachments
  and Safe Links capabilities.
  Now, these capabilities
  open the attachment or link
  in a sandbox environment,
  where the content
  is meticulously analyzed by
  our machine learning models
  that check for malicious signals
  and apply deep link inspection.
  This allows for zero day
  malicious attachments
  and links to be detected.
  Each month, we detonate
  around one billion items
  in our sandbox and the
  telemetry feeds back
  into the Microsoft
  Intelligent Security Graph
  to help our machine learning stay current
  with new and emerging techniques.
  Even if the message
  passes through detonation,
  the content is further analyzed
  by multiple machine learning models
  that examine the full message,
  looking for suspicious
  elements, and we take actions
  based on what you've configured as policy.
  Now, once an email is
  delivered, threats can continue.
  Sophisticated attackers
  will plan to ensure
  links passed through the first
  round of security filters

file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
            Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 7 of 9
  by making the links benign,
  only to weaponize them
  once the message is delivered.
  Meaning that the destination of that link
  is altered later to point
  to a malicious site.
  Time is important when
  thwarting this type of attack.
  20% of all clicks happen
  within just five minutes
  of when an email is received,
  and with Safe Links,
  we're able to protect users
  right at the point of click
  by checking the link for reputation
  and triggering detonation if necessary.
  Now, this protection also
  extends to internal-only emails,
  where unlike other solutions,
  we're able to scan and isolate threats
  without routing these emails
  outside of Office 365.
  Also, with native link
  rendering, users are made aware
  of the site that they're
  gonna be directed to
  as they hover over the link.
  Beyond that, the service
  will continue to scan

  email content for multiple days,
  leveraging new intelligence to
  move newly-discovered malware
  or phish by design to the junk folder
  through a capability
  called Zero-Hour Auto Purge
  that zaps malicious content even after
  it's landed into a user's inbox.
  Also, if malicious files or links
  are uploaded to SharePoint
  or OneDrive and shared,
  even by Microsoft Teams,
  our protection layers
  will detect it and block
  it, containing the threat
  by preventing the file from being opened
  or shared in the future.
  And by enabling the
  Report Message capability
  in your tenant, users
  can self-report any email
  that appears suspicious for validation
  by Microsoft and your security teams.
  Now, as a security team, we'll

file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
            Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 8 of 9
  give you real-time reports
  to allow you to see emails
  within your organization
  and how they were handled by Office 365.
  This includes messages flagged by users
  as potential threats.
  Office 365 will additionally
  proactively surface
  insights and recommendations,
  which you can then use
  to determine what additional
  policies and protections
  you need to consider
  within your environment.
  As you determine your response,
  all policies are located
  in the Security Center.
  Here, for example, you can
  set your phishing policy
  and impersonation settings,
  and you can also dive deeper in
  to investigate or determine patterns.
  For example, under Threat Management,
  you can drill in to see
  the top malware types
  and the top targeted users.
  Now, files get quarantined,
  you can go in and review those
  and see those messages and
  see how often they were sent.
  You can also look at detonations,
  set a date range, and get details
  on the nature of the threat
  and why it was detected.
  In Threat Explorer, malicious emails

  can be quickly identified with
  options to filter on sender,
  recipient, subject, or other
  metadata in the message.
  Filtering on sender helps you see
  all the mails that were sent
  from a unique sender address
  used for a phishing campaign.
  You can then investigate
  these emails further
  and take actions, for example,
  purging a malicious
  email campaign entirely
  from all mailboxes in
  your organization at once.
  Investigation into an incident
  can also be separately delegated
  to your security investigation team,

file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
            Case 0:20-cv-60416-RS Document 1-10 Entered on FLSD Docket 02/26/2020 Page 9 of 9
  leaving it to your security
  admins to take final actions.
  Also, because we know that
  there are common security issues
  that you'll want to check over time,
  whether that's reviewing your events,
  giving alerts, or
  determining threat trends,
  the treat tracker on our
  threat intelligence service
  enables ongoing supervision
  of your security tasks.
  So that was a quick
  overview of how Office 365
  Advanced Threat Protection
  prevents and helps you
  to respond to advanced threats
  from email phishing attacks
  and zero day malware
  before they disrupt your business.
  We also help you to
  broadly educate your users
  and augment your internal
  penetration testing capabilities
  by simulating phishing attacks
  in your organization to raise awareness
  on what to look for in
  a phishing campaign.
  And of course, there
  are also other measures
  that you can put in place to
  protect your user identities.
  82% of all security breaches
  occur due to stolen passwords,
  and we estimate that just by enabling
  multi-factor authentication
  in your organization,
  you can reduce the risk of
  attacks by up to 99.99%.
  To learn more and to try out Office 365
  Advanced Threat Protection
  capabilities for yourself,
  please visit the link shown,
  and thanks for watching.

  (soft music)




file:///C/...operty/David%20Johnson/10271-0051%20-%20PhishViewer%20Domestic%20Continuation/Microsoft_ATP_Video_Transcript.txt[9/6/2019 12:31:32 PM]
